DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
1.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Fig 3a, reference character 35 is not in the specification
Fig 3b reference character 45 is not in the specification
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
2.	Claim 18 is objected to because of the following informalities:  “the system” should be amended to “the cardiac emergency response system “ as previously claimed.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-3, 7-11,  and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regards to claims 1 and 15, it is unclear if the central station is receiving the locations of both the patient wireless communicator and the responder wireless communicator or if the location of these communicators is stored in the central station or if there is some other way that the locations of the communicators are determined. Clarification is required. 
	Claims 2-3, 7-11, 14, and 16-20 are rejected by virtue of their dependency. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim(s) 15, 17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thijs (US 20070218869 A1).
	In regards to claim 15, Thijs discloses a method for administering a cardiac emergency response system (Abstract discloses an emergency response system), comprising the steps of: 
providing a cardiac emergency response system which includes (Par. 0042 discloses this is for cardiac emergencies):
a patient wireless communicator having a display of a patient dashboard, the patient wireless communicator configured to display a representation of the patient wireless communicator location relative to a zone of cardiac coverage (Fig 1, element 1 and Par. 0043 disclose a patient wireless communication that provides patient location data), 
a responder wireless communicator having a display of a responder dashboard, the responder wireless communicator configured to display a representation of the responder wireless communicator location relative to the patient wireless communicator (Fig 1, element 15 and Par. 0046 disclose the responder wireless communicator which transmits location in relevance to the patient), 
and a central station in wireless communication with the patient wireless communicator and the responder wireless communicator (Par. 0042 and Fig 1 element 4 shows the central station in communication with the patient and responder communication systems), wherein the central station is configured to receive a cardiac emergency response notification and to responsively transmit a cardiac response request to the responder wireless communicator, the central station including a patient database with a set of patient identifying data and a responder database with a set of responder identifying data (Par. 0043-0046 disclose the central station [4] receiving cardiac information from the patient and transmitting it to the responder. Par. 0008, 0016, and 0052 disclose the central station having patient and responder data such as location); 
determining the zone of cardiac coverage as a function of the responder wireless communicator location (Par. 0046 discloses the zone/location of the responder); 
determining a location of the patient wireless communicator relative to the zone of cardiac coverage (Par. 0043 discloses the location/zone of the patient);
displaying a zone of cardiac coverage on the patient wireless communicator display (Par. 0047 discloses the user/patient interface display); 
and displaying a patient location on the responder wireless communicator display (Par. 0047 discloses the responder interface display).	
	In regards to claim 17, Thijs discloses the method of Claim 15, further comprising the step of displaying a predetermined AED safe zone having a fixed location on the patient wireless communicator display (Par. 0048-0049 disclose the AED having location and wireless capabilities).
In regards to claim 20, Thijs discloses a non-transitory storage medium for a computer, readable and executable for executing instructions by an electronic processor for implementing the steps of method Claim 15 (Par. 0028 and 0044 discloses the use of a computer medium).



Art Rejections
5.	Currently there are not art rejections applied to claims 1-3, 7-11, 14, 16, and 18-19. The art of Thijs (US 20070218869 A1) discloses a cardiac emergency response system wherein there is a patient wireless communicator and a responder wireless communicator, both coupled to a central station. Thijs also discloses alerting a responder system if there is a cardiac emergency detected by the patient system. However, Thijs, and other relevant art, does not disclose providing “compensation to a responder in the responder database based on the zone of cardiac coverage, a pre-determined on-duty time, and the patient wireless communicator location.” For that reason, there is no art rejection applied. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SKYLAR LINDSEY CHRISTIANSON whose telephone number is (571)272-0533. The examiner can normally be reached Monday-Friday, 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SKYLAR CHRISTIANSON/Examiner, Art Unit 3792                                                                                                                                                                                                        

/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        10 May 2022